Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.

EXAMINER'S AMENDMENT
10. (CURRENTLY AMENDED)	A method of producing a multi-layer ceramic electronic component, comprising:
	producing a ceramic body including
		a first end surface and a second end surface facing in a direction of a first axis, 
		a multi-layer unit including internal electrodes and ceramic layers alternately laminated in a direction of a second axis orthogonal to the first axis and drawn from the first end surface or the second end surface; and
		a pair of covers disposed outside the multi-layer unit in the direction of the second axis; and
	forming a first external electrode disposed to cover the first end surface, and a second external electrode disposed to cover the second end surface, wherein
	each of the first external electrode and the second external electrode has an electrode end surface facing in the direction of the first axis,
	the electrode end surface includes
		a pair of first peripheral regions located at peripheral edges in the direction of the second axis, and
		a first concave region located between the pair of first peripheral regions and recessed from the pair of first peripheral regions, and
	in a cross-section obtained by bisecting the multi-layer ceramic electronic component in a direction of a third axis orthogonal to the first axis and the second axis, b/a is 0.004 or more and 0.025 or less, where a is a length of an imaginary line segment connecting boundaries between each of the pair of first peripheral regions and the first concave region, and b is a length of a longest perpendicular line in the direction of the first axis among perpendicular lines extending from the line segment to the first concave region,
	wherein each of the first end surface and the second end surface of the ceramic body includes
		a pair of second peripheral regions located at peripheral edges in the direction of the second axis, and
		a second concave region located between the pair of second peripheral regions and recessed from the pair of second peripheral regions inwardly in the direction of the first axis,
	the pair of first peripheral regions cover the pair of second peripheral regions,
	the first concave region covers the second concave region, and
the pair of second peripheral regions are disposed on flat surfaces of the pair of covers orthogonal to the first axis.

Election/Restrictions
Claims 1 and 4-12 are allowable. The restriction requirement as set forth in the Office action mailed on 8/25/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 10-11 is withdrawn.  Therefore, claims 10-11 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 4-12 are allowed.

The following is an examiner’s statement of reasons for allowance: Ishizuka and Kowase does not disclose a multi-layer unit including internal electrodes and ceramic layers alternately laminated in a direction of a second axis orthogonal to the first axis and drawn from the first end surface or the second end surface; and a pair of covers disposed outside the multi-layer unit in the direction of the second axis; a pair of second peripheral regions located at peripheral edges in the direction of the second axis, and a second concave region located between the pair of second peripheral regions and recessed from the pair of second peripheral regions inwardly in the direction of the first axis, the pair of first peripheral regions cover the pair of second peripheral regions, the first concave region covers the second concave region, and the pair of second peripheral regions are disposed on flat surfaces of the pair of covers orthogonal to the first axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847